Brady, J.
The allegation that the defendants carried on their business as usual after the attachment and levy is not denied, and the affidavits in reference to the attendance of the watchman are not sufficiently definite to warrant the conclusion that he was there day and night for the period named in actual and continued charge of the goods seized. Under such cir-' cumstances, the item of six dollars a day-and night cannot be allowed, and must be reduced to two dollars and a half per day for one hundred and fifteen days. The sheriff is not entitled to poundage, the property not having been sold. To such effect are the decisions of this court. The deputy’s compensation is an item which depends upon the allowance made to him. I see nothing to justify me in saying that it is an unreasonable amount. The bill must be reduced, therefore, in the respects named,—to wit: the item of poundage excluded, and the charge for watchman reduced as suggested. .